DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 01/07/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2016-062751, filed on 03/25/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2018 and 04/03/2019 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable by Ferguson, JR. et al. US 20130245456 A1 "Ferguson" and further in view of Kaneko et al. US 5386819 A “Kaneko”.
In regard to claim 1, Ferguson teaches “An image analysis apparatus, comprising:” [Claim 18] “a light source configured to irradiate an imaging object with laser light having a specific wavelength” [Claim 18, 0139, 0167, 0120]; “an imaging optical system configured to execute an imaging operation to capture a speckle image based on: the modulation of the intensity of the laser light, and scattered light from the imaging object irradiated with the laser light” [Claim 18, 0135, 0017, 0128]; “circuitry configured to: acquire a synchronization signal […]; synchronize an irradiation time, of the irradiation by the light source, with the imaging operation of the imaging optical system, wherein the irradiation time is synchronized with the imaging operation based on the synchronization signal” [0118, 0122, 0216, FIG. 1] and “analyze the speckle image captured by the imaging optical system” [Claim 18].
In regard to an image analysis apparatus, Ferguson discloses “A non-invasive system for determining blood flow distribution in a region of interest the system comprising: […] a data processing circuit configured to evaluate the temporal variation of the pixel intensities in the at least two acquired speckle images to generate a laser speckle contrast imaging (LSCI) image […]” [Claim 18]. Considering that this system contains a data processing circuit that can evaluate (i.e. analyze) the pixel intensities in speckle images, under broadest reasonable interpretation, this non-invasive system constitutes an image analysis apparatus.
In regard to a light source being configured to irradiate an imaging object with laser light having a specific wavelength, Ferguson discloses “a coherent light source configured to illuminate a region of interest of a subject” [Claim 18]. Furthermore, Ferguson discloses that “In some embodiments, the coherent light sources may be provided by a laser configured to illuminate the region of interest” 
In regard to an imaging optical system configured to execute an imaging operation to capture a speckle image, Ferguson discloses “a camera in communication with the coherent light source that is configured to sequentially acquire at least two speckle images of the region of interest, wherein acquisition of the at least two speckle images is synchronized with motion of the heart of the subject” [Claim 18]. Furthermore, Ferguson discloses “The image capture module 352 may be configured to sequentially acquire at least two speckle images of the region of interest during a fixed time period” [0135]. Therefore, since the image capture module 352 and the camera are capable of acquiring at least two speckle images and the camera is in communication with the coherent light source, under broadest reasonable interpretation, the image capture module 352 and the camera both constitute an imaging optical system that is configured to execute an imaging operation to capture a speckle image 
In regard to speckle images being based on the modulation of the intensity of the laser light and scattered light from the imaging object irradiated with the laser light, Ferguson discloses “The laser may have a fixed or variable wavelength of from about 600 nm to about 1100nm. The laser may generate a laser beam having a substantially constant intensity within a field-of-view (FOV) of an imaging unit” [0017]. In this case, under broadest reasonable interpretation, even a substantially constant intensity of 
Additionally, in regard to the speckle image being based on scattered light from the imaging object irradiated with the laser light, Ferguson discloses “Due to the coherence among the scattered light from different parts of the illuminated region of the imaged object, the intensity of the scattered light arriving at a detecting element of an imaging sensor depends on the relative spatial relation among the different parts. The dependency leads to a "speckle" appearance of the acquired image since intensity of scattered light having an optical wavelength of from about 200 nm to about 2000 nm can vary quickly over a small spatial domain with a size of about 10 cm” [0128]. Therefore, the detecting element (i.e. the camera and/or the image capture module), is able to detect the intensity of the scattered light from different parts of the illuminated region of the imaged object.
In regard to circuitry configured synchronize an irradiation time, of the irradiation by the light source, with the imaging operation of the imaging optical system, wherein the irradiation time is synchronized with the imaging operation based on the synchronization signal, Ferguson discloses “As illustrated in FIG. 1, the system 100 includes a communications device 110, a coherent light source unit 120, a camera 130, a synchronization module 170 and an EKG device 180” [0118]. Additionally, Ferguson discloses “In some embodiments, the laser unit 120 may be used to illuminate the coronary artery and be triggered by the electrocardiogram (EKG) provided by EKG device 180 through the synchronization module 170 and measurements can be taken from the same point outside the heart and the same point on the heart itself” [0122] and “Thus, the EKG can be used to synchronize the data collection and the analysis of the imaging data” [0216]. Considering that the laser unit can be triggered to illuminate the coronary artery based on the EKG provided by the EKG device through the synchronization module and 
In regard to circuitry being configured to analyze the speckle image captured by the imaging optical system, Ferguson discloses “a data processing circuit configured to evaluate the temporal variation of the pixel intensities in the at least two acquired speckle images to generate a laser speckle contrast imaging (LSCI) image, determine distribution of blood flow speed in the principal vessels and quantify perfusion distribution in tissue in the region of interest in the heart from the LSCI image, wherein the LSCI image enables detection of different blood flow speeds” [Claim 18]. Considering that the data processing circuit is able to evaluate the temporal variation of the pixel intensities in the acquired speckle images and determine distribution of blood flow speed, under broadest reasonable interpretation, the data processing circuit constitutes circuitry that is configured to analyze the speckle image captured by the imaging optical system (i.e. the camera).

Kaneko teaches “a modulator configured to modulate intensity of the laser light” [Column 11, Lines 30-32; Column 8, Lines 59-63] and that the circuitry is configured to acquire a synchronization signal “from one of the light source or the imaging optical system” [Column 11, Lines 32-40; FIG. 13].
In regard to a modulator configured to modulate intensity of the laser light, Kaneko discloses “In this apparatus, emitted light of the light source 141 is modulated by the light modulator 142 and is radiated to the examined object 143” [Column 11, Lines 30-32]. Therefore, the apparatus includes a modulator. Furthermore in regard to laser light, Kaneko discloses “In this system, a beam-like pulse light is radiated to the sample 122 from the laser 121 and the transmitted and scattered light having passed through the sample 122 are received by the optical fiber bundle 124 through the pinhole 123” [Column 8, Lines 59-63]. Therefore, under broadest reasonable interpretation the light modulator 142 is capable of modulating the intensity of the laser light used to radiate the examined object 143.
In regard to circuitry that is configured to acquire a synchronization signal from one of the light source or the imaging optical system, Kaneko discloses “The light having passed through this examined object 143 is detected by the detector 144 and the component synchronized in phase with the modulation by said light modulator 142 of the output of said detector 144 is extracted. A transmitted image, for example, of the examined object 143 is determined by using the component extracted by said synchronous detector 145 in the signal processing apparatus 146” [Column 11, Lines 32-40]. In order for the light to have passed through the examined object 143, the laser light had to have been emitted from the light source and have passed through the light modulator as shown in FIG. 13. According to the instant application, FIG. 9 depicts the light source 11 as having the modulator unit 12 disposed within it which outputs to the synchronization unit 14. Since the modulator unit 12 is within the light source and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Ferguson so as to include the modulator and the synchronization signal from one of the light source of the imaging optical system as disclosed in Kaneko in order to allow the user to control the intensity of light that is emitted to the subject and to perform data collection with the light source and the operation of the imaging optical system simultaneously. Depending on the quality of images it may be necessary to modify the intensity at which laser light is emitted to the patient. For example, if the light intensity was low, then the images obtained may not be of sufficient resolution to distinguish specific characteristics. Being able to modulate the intensity of the laser light would allow the physician to obtain improved images with which an analysis of the patient can be conducted. Furthermore, by performing data collection and the operation of the imaging optical system at the same time, the physician can be made aware of the status of the imaging object throughout the course of the irradiation with the light source. With speckle images from the imaging optical system the physician can assess characteristics such as blood flow through the region of the 
In regard to claim 8, Ferguson teaches “An image analysis method, comprising:” [Claim 1], “a of irradiating, by a light source, an imaging object with laser light having a specific wavelength” [Claim 1, 0139, 0167, 0120]; “executing, by an imaging optical system, an imaging operation to capture a speckle image based on: the modulation of the intensity of the laser light; scattered light from the imaging object irradiated with the laser light;” [0145, 0135, 0017, Claim 1, 0128]; “synchronizing an irradiation time, of the irradiation by the light source, with the imaging operation of the imaging optical system, wherein the irradiation time is synchronized with the imaging operation based on the synchronization signal [0118, 0122, 0216, FIG. 1]; and “analyzing the speckle image captured by the imaging optical system” [Claim 1].
In regard to an image analysis method, Ferguson discloses “A non-invasive method for determining blood flow distribution in a region of interest, the method comprising: […] electronically processing the at least two acquired speckle images based on the temporal variation of the pixel intensities in the at least two acquired speckle images to generate a laser speckle contrast imaging (LSCI image, determine distribution of blood flow speed in principle vessels and quantify perfusion distribution in tissue in the region of interest from the LSCI image” [Claim 1]. Considering that the non-invasive method involves processing the speckle images to generate a LSCI image which is used to determine the distribution of blood glow speed, under broadest reasonable interpretation, the non-invasive method constitutes an image analysis method.
In regard to irradiating, by a light source, an imaging object with laser light having a specific wavelength, Ferguson discloses “illuminating a region of interest of a subject with a coherent light source” [Claim 1]. Furthermore, Ferguson discloses that “In some embodiments, the coherent light 
In regard to executing, by an imaging optical system, an imaging operation to capture a speckle images based on: the modulation of the intensity of the laser light, and scattered light from the imaging object irradiated with the laser light, Ferguson discloses “At least two speckle images of the region of interest are sequentially acquired during a fixed time period (block 425) in synchronization with the motion of the heart” [0145]. Considering that the speckle images can be acquired in synchronization with the motion of the heart, under broadest reasonable interpretation the method involves a synchronizing step that is capable of synchronizing irradiation with the laser light and imaging by the speckle imaging unit (i.e. camera). Furthermore, Ferguson discloses “The image capture module 352 may be configured to sequentially acquire at least two speckle images of the region of interest during a fixed time period” [0135]. Therefore, since the image capture module 352 and the camera are capable of acquiring at least two speckle images and the camera is in communication with the coherent light source, under broadest reasonable interpretation, the image capture module 352 and the camera both constitute an imaging optical system that is configured to execute an imaging operation to capture a speckle image. 

Additionally, in regard to the speckle image being based on scattered light from the imaging object irradiated with the laser light, Ferguson discloses “sequentially acquiring at least two speckle images of the region of interest, wherein sequentially acquiring the at least two speckle images comprises acquiring the at least two speckle images in synchronization with motion of the heart of the subject” [Claim 1]. Since the method involves acquiring speckle images from the region of interest, under broadest reasonable interpretation, the method involves a speckle imaging step that involves capturing a speckle image obtained from scattered light of the imaging object irradiated with the laser light. In regard to speckle images, Ferguson discloses “Due to the coherence among the scattered light from different parts of the illuminated region of the imaged object, the intensity of the scattered light arriving at a detecting element of an imaging sensor depends on the relative spatial relation among the different parts. The dependency leads to a "speckle" appearance of the acquired image since intensity of scattered light having an optical wavelength of from about 200 nm to about 2000 nm can vary quickly over a small spatial domain with a size of about 10 cm” [0128]. Therefore, the detecting element (i.e. the camera and/or the image capture module), is able to detect the intensity of the scattered light from different parts of the illuminated region of the imaged object.


Ferguson does not teach “modulating, by a modulator, intensity of the laser light” or “acquiring a synchronization signal from one of the light source of the imaging optical system”.
Kaneko teaches “modulating, by a modulator, intensity of the laser light” [Column 11, Lines 30-32; Column 8, Lines 59-63] and “acquiring a synchronization signal from one of the light source of the imaging optical system” [Column 11, Lines 32-40; FIG. 13].
In regard to modulating, by a modulator, intensity of the laser light, Kaneko discloses “In this apparatus, emitted light of the light source 141 is modulated by the light modulator 142 and is radiated to the examined object 143” [Column 11, Lines 30-32]. Therefore, the apparatus includes a modulator. Furthermore in regard to laser light, Kaneko discloses “In this system, a beam-like pulse light is radiated to the sample 122 from the laser 121 and the transmitted and scattered light having passed through the sample 122 are received by the optical fiber bundle 124 through the pinhole 123” [Column 8, Lines 59-63]. Therefore, under broadest reasonable interpretation, the light modulator 142 is capable of modulating the intensity of the laser light used to radiate the examined object 143.
In regard to acquiring a synchronization signal from one of the light source or the imaging optical system, Kaneko discloses “The light having passed through this examined object 143 is detected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Ferguson so as to include the modulating by the modulator and the acquisition of the synchronization signal from one of the light source of the imaging optical system as disclosed in Kaneko in order to allow the user to control the intensity of light that is emitted to the subject and to perform data collection with the light source and the operation of the 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ferguson does not teach “wherein the circuitry is further configured to: acquire the synchronization signal from the light source; and output he synchronization signal acquired from the light source to the imaging optical system”.
Kaneko teaches “wherein the circuitry is further configured to: acquire the synchronization signal from the light source; and output he synchronization signal acquired from the light source to the imaging optical system” [Column 11, Lines 32-40; Column 9, Line 62-Column 10, Line 5].
In regard to the circuitry being further configured to acquire the synchronization signal from the light source, Kaneko discloses “The light having passed through this examined object 143 is detected by the detector 144 and the component synchronized in phase with the modulation by said light modulator 142 of the output of said detector 144 is extracted. A transmitted image, for example, of the examined object 143 is determined by using the component extracted by said synchronous detector 145 in the 
In regard to the circuitry being further configured to output the synchronization signal acquired from the light source to the imaging optical system, Kaneko discloses “In this apparatus, a beam of light emitted form a light source 131 is spatially scanned by using, for example, a rotary mirror 132 […] The scanning by the rotary mirror 132 and the processing by the signal processing operating apparatus 135 are synchronized by a synchronizing signal from a synchronizing signal generator 133” [Column 9, Line 62-Column 10, Line 5]. Since the operation of the rotary mirror and the signal processing operating apparatus, are synchronized by a synchronizing signal from the synchronizing signal generator 133, under broadest reasonable interpretation, the circuitry is capable of outputting the synchronization 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Ferguson so as to include the acquisition of the synchronization signal from the light source as taught by Kaneko in order to perform data collection with the light source and the operation of the imaging optical system simultaneously. By performing data collection with the light source and the operation of the imaging optical system at the same time, the physician can be made aware of the status of the imaging object throughout the course of the irradiation with the light source. With speckle images from the imaging optical system the physician can assess characteristics such as blood flow through the region of the imaging object (i.e. patient) that is being irradiated with the laser light. The modified device of Ferguson and Kaneko achieves the same end result of synchronizing the operation of the components of the light source and the imaging optical system.  
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, JR. et al. US 20130245456 A1 "Ferguson" and Kaneko et al. US 5386819 A “Kaneko” as applied to claims 1 and 8 above, and further in view of Eyama US 20170295326 A1 "Eyama".
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Ferguson and Kaneko does not explicitly teach “wherein the imaging optical system is further configured to control an exposure time for the imaging object”.
Eyama teaches “wherein the imaging optical system is further configured to control an exposure time for the imaging object” [0012, 0036, 0046, Claim 1].
In regard to the imaging optical system being further configured to control an exposure time for the imaging object, Eyama discloses “Also, according to a second aspect of the present technology, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ferguson and Kaneko so as to include the exposure control unit as disclosed in Eyama in order to limit the amount of laser light exposure emitted to the subject. By having an exposure control unit to limit the exposure time in the imaging sensor, the imaging sensor only measures the laser light scattered by the subject between the exposure start and stop times. Prolonged exposure to laser light has the potential to damage tissue. In order to avoid potential complications to the patient it is important to limit the amount of exposure that the patient experiences. Combining the prior art elements of Ferguson, Kaneko and Eyama according to known 
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Ferguson. Likewise, Ferguson teaches “wherein the light source is further configured to irradiate the imaging object with the laser light within the exposure time for the imaging object” [Claim 18, 0139, 0150, 0153].
In regard to the light source irradiating the imaging object with the laser light, Ferguson discloses “a coherent light source configured to illuminate a region of interest of a subject” [Claim 18]. Furthermore, Ferguson discloses that “In some embodiments, the coherent light sources may be provided by a laser configured to illuminate the region of interest” [0139]. Therefore, the system includes a light source that is capable of irradiating an imaging object with a laser light. 
In regard to irradiating the imaging object within the exposure time for the imaging object, Ferguson discloses “During the experiment, the laser beam produced by the laser 520 is used to illuminate the region of interest with substantially constant intensity with the FOV of the imaging unit” [0150] and “Table 2 set out below summarizes parameters for the camera 530 used during the first experiment. The parameters are for the camera 530 while the image sequence is acquired” [0153]. As shown in Table 2, the parameters for the camera include the length of image sequence, the frame rate, the image resolution, the exposure time per frame and the gain. Since the exposure time per frame is one of these parameters and it is applied to the camera while the image sequence is acquired, under broadest reasonable interpretation, the images are only acquired during the exposure time when the image is being obtained. In order to acquire images during the experiment time (i.e. the exposure time), the laser light has to irradiate the imaging object. Therefore, under broadest reasonable interpretation, the light source irradiates the imaging object with the laser light within the exposure time for the imaging object. 
In regard to claim 4, due to its dependence on claim 3 and consequently claim 1, this claim inherits the references disclosed therein. That being said, the combination of Ferguson and Kaneko does not teach “wherein the imaging optical system includes a global shutter system”.
Eyama teaches “wherein the imaging optical system includes a global shutter system” [0036, 0062, and 0046].
In regard to the imaging optical system including a global shutter system, Eyama discloses “The exposure control unit 112 controls an exposure time in the image sensor 200” [0036]. As established previously the exposure control unit is within the imaging device (i.e. the imaging optical system). In regard to a global shutter system, Eyama disclosed “In the above-described first embodiment, an image sensor for a rolling shutter technique is used as the image sensor 200, but a CCD image sensor which is an image sensor for a global shutter technique may be used” [0062]. In order to perform a global shutter technique a global shutter system has to be present. Furthermore, Eyama discloses “Also, the image sensor 200 sets an exposure time by causing a period from reading to subsequent reading in one line to be constant and controlling the timing from exposure start to exposure stop. This is equivalent to control of the timing from resetting to reading in FIG. 5. This control is performed by the exposure control unit 112” [0046]. Thus, the image sensor is under control of the exposure control unit. Since a CCD image sensor can be used as the image sensor for a global shutter technique and the exposure control unit controls the image sensor, under broadest reasonable interpretation, the imaging optical system can include a global shutter system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ferguson and Kaneko so as to include the exposure control unit as disclosed in Eyama in order to limit the amount of laser light exposure emitted to the subject. By having an exposure control unit to limit the exposure time in the imaging sensor, the imaging sensor only measures the laser light scattered by the subject between the exposure start and stop 
In regard to claim 5, due to its dependence on claim 3 and consequently claim 1, this claim inherits the references disclosed therein. That being said, the combination of Ferguson and Kaneko does not teach “wherein the imaging optical system includes a rolling shutter system”.
Eyama teaches “wherein the imaging optical system includes a rolling shutter system” [0036, 0046, and 0062].
In regard to the imaging optical system includes a rolling shutter system, Eyama discloses “The exposure control unit 112 controls an exposure time in the image sensor 200” [0036]. As established previously the exposure control unit is within the imaging device (i.e. the imaging optical system). In regard to a rolling shutter system, Eyama discloses “The image sensor 200 according to the first embodiment of the present technology is a CMOS image sensor and performs an operation in accordance with a rolling shutter technique. The rolling shutter technique is a technique in which a series of operations of resetting, exposure and reading are sequentially performed line by line, as illustrated in FIG. 5” [0046]. In order to perform a rolling shutter technique, a rolling shutter system has to be present. Furthermore, Eyama discloses “Also, the image sensor 200 sets an exposure time by causing a period from reading to subsequent reading in one line to be constant and controlling the timing from exposure start to exposure stop. This is equivalent to control of the timing from resetting to reading in FIG. 5. This control is performed by the exposure control unit 112” [0046]. Thus the image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ferguson and Kaneko so as to include the exposure control unit as disclosed in Eyama in order to limit the amount of laser light exposure emitted to the subject. By having an exposure control unit to limit the exposure time in the imaging sensor, the imaging sensor only measures the laser light scattered by the subject between the exposure start and stop times. Prolonged exposure to laser light has the potential to damage tissue. In order to avoid potential complications to the patient it is important to limit the amount of exposure that the patient experiences. A rolling shutter system is one of a finite number of exposure control systems that can be utilized in an optical system therefore it would be obvious to include a rolling shutter system within the image analysis apparatus. Combining the prior art elements of Ferguson, Kaneko and Eyama according to known techniques would yield the predictable result of synchronizing operation of the light source and the imaging optical system for a controlled exposure time with a rolling shutter system.  
In regard to claim 6, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Ferguson and Kaneko does not explicitly teach “wherein the exposure time for the imaging object is one of equal to or less than 32.2 ms”.
Eyama teaches “wherein the exposure time for the imaging object is one of equal to or less than 32.2 ms” [0049].
In regard to the exposure time for the imaging object being one of equal to or less than 32.2 ms, Eyama discloses “As these periods, for example, the first exposure time (Ts) can be set to 16 ms, the second exposure time (Tl) can be set to 32 ms, the first infrared light irradiation period (Tis) can be set to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ferguson and Kaneko so as to include the exposure time as disclosed in Eyama in order to limit the amount of laser light exposure emitted to the subject. By having an exposure control unit to limit the exposure time in the imaging sensor, the imaging sensor only measures the laser light scattered by the subject between the exposure start and stop times. Prolonged exposure to laser light has the potential to damage tissue. In order to avoid potential complications to the patient, it is important to limit the amount of exposure that the patient experiences. Limiting the exposure time to 32.2 ms or less would reduce the potential for complications to the patient.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, JR. et al. US 20130245456 A1 "Ferguson", Kaneko et al. US 5386819 A “Kaneko”, and Eyama US 20170295326 A1 "Eyama" as applied to claims 2-6 above, and further in view of Gollier et al. US 7505492 B2 “Gollier”.
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Ferguson, Kaneko and Eyama does not explicitly teach “wherein the light source is one of distributed feedback semiconductor laser light source or a grating feedback semiconductor laser light source”.
Gollier teaches “wherein the light source is one of a distributed feedback semiconductor laser light source or a grating feedback semiconductor laser light source” [Column 1, Lines 28-33; Column 2, Lines 13-17].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ferguson, Kaneko and Eyama with the distributed feedback semiconductor laser light source disclosed in Gollier in order to control the wavelength of the laser light. It has been shown that laser controllers are a “beneficial means for controlling the wavelength of the semiconductor laser to maintain proper alignment of the lasing wavelength with the wavelength conversion peak of the wavelength conversion device” [Gollier: Column 2, Lines 13-17]. As a result of this control, the laser source emit a properly aligned wavelength of light that can be used to irradiate the subject. After the light has interacted with the subject the scattered light can then be collected via a speckle imaging unit (i.e. a camera) in order to form images for use in diagnosis of the patient. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, JR. et al. US 20130245456 A1 "Ferguson" and Kaneko et al. US 5386819 A “Kaneko” as applied to claims 1, 8 and 10 above and in further view of Ince et al. US 20060184037 A1 “Ince”.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Ferguson teaches “wherein the circuitry is further configured to: […] and output the synchronization signal […] to the light source” [0118, 0216].

The combination of Ferguson and Kaneko does not teach that the circuitry is further configured to “acquire the synchronization signal from the imaging optical system”.
Ince teaches that the circuitry is further configured to “acquire the synchronization signal from the imaging optical system” [0155].
In regard to acquiring the synchronization signal from the imaging optical system, Ince discloses “For some embodiments, an output signal from the video camera or device containing information about the timing of the internal image integration process of the video device is communicated to the controller 900 which is configured to then generate a synchronized pulsed signal to power the light source […]” [0155]. In this case, the video camera or device containing information about the timing of the internal image integration process of the video device constitutes an imaging optical system since “some embodiments of the imaging system 600A may be equipped with a Sony. RTM. Type video CCD-camera […] and may use a special lighting technique in which a light source […] is pulsed synchronously with the video-signal of the CCD-camera” [0155]. Furthermore, since the output signal from the video camera (i.e. the optical imaging system) is communicated to the controller 900 which is configured to generate a synchronized pulse to power the light source, under broadest reasonable interpretation, the output signal constitutes a synchronization signal that was acquired from the imaging optical system.
.
Response to Arguments
Applicant’s arguments, see Remarks page 8-9, filed 01/07/2021, with respect to the objections to the specification and the claims have been fully considered and are persuasive given the amendments to the specification and the claims. The objections to the specification and the claims in the non-final office action of 10/08/2020 have been withdrawn. 
Applicant’s arguments, see Remarks page 9, filed 01/07/2021, with respect to interpretation of the claims under 35 U.S.C. 112(f) have been fully considered and are persuasive given the amendments to the claims. The interpretation of the claims under 35 U.S.C. 112(f) in the non-final office action of 10/08/2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 9, filed 01/07/2021, with respect rejection of claim 1 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive given the 
Applicant’s arguments, see Remarks page 9-16, filed 01/07/2021, with respect rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive given the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kaneko et al. US 5386819 A “Kaneko” and Ince et al. US 20060184037 A1 “Ince” as stated in the 35 U.S.C. 103 rejection section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizutani US 20020181518 A1 “Mizutani”;
Bharadwaj et al. US 20160310764 A1 “Bharadwaj”
Mizutani is pertinent to the applicant’s disclosure because in includes a semiconductor that “may be comprised of a distributed feedback semiconductor laser” [0013].
Bharadwaj is pertinent to the applicant’s disclosure because it includes “a modulator configured to modulate intensity of the laser light” [0106].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793